DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vaissaud (US Pub. No. 2019/0366773).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 U.S.C. 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. In addition, if applicant is able to overcome the 35 U.S.C. 102(a)(1), the Examiner notes that the applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Vaissaud teaches a pneumatic tire provided with a shoulder land 110 including a ground contact end, wherein a circumferential groove 311 which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the shoulder land, and wherein a ground contact width of the shoulder land is set as A, the circumferential groove is provided in a range of A/2 on each side in a tire width direction from the ground contact end (paragraphs [0070]-[0071]; figures 3-4).
Regarding claims 2 and 4, Vaissaud teaches a pneumatic tire provided with an inter-main groove land 120, wherein a circumferential groove 321 which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the inter-main groove land, and the circumferential groove is provided in half a range on a ground contact end side in a width direction of the inter-main groove land (paragraphs [0072]-[0073]; figures 3-4).
Regarding claims 3 and 5, Vaissaud teaches a pneumatic tire provided with a center land 130, wherein a circumferential groove 331 which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the center land, and the circumferential groove is provided in one-third of a range on a ground contact end side in a width direction of the center land (paragraphs [0074]-[0075]; figures 3-4).
Regarding claim 9, Vaissaud teaches a lateral groove 113 is provided in the land portion with the circumferential groove (paragraph [0070]; figures 3-4).
Claims 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasugi (JP63-219404; machine translation attached and relied upon).
Regarding claim 1, Takasugi teaches a pneumatic tire provided with a shoulder land including a ground contact end, wherein a circumferential sipe 3 (taken to be the claimed circumferential groove), which is a narrow cut groove, which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the shoulder land, and wherein a ground contact width of the shoulder land is set as A, the circumferential groove is provided in a range of A/2 on each side in a tire width direction from the ground contact end (machine translation at page 1; figure 1).
Regarding claims 2 and 4, Takasugi teaches a pneumatic tire provided with an inter-main groove land, wherein a circumferential sipe 3 (taken to be the claimed circumferential groove), which is a narrow cut groove, which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the inter-main groove land, and the circumferential groove is provided in half a range on a ground contact end side in a width direction of the inter-main groove land (machine translation at page 1; figure 1).
Regarding claim 6, Takasugi teaches a specific embodiment with one of the circumferential grooves are provided per pitch of the land, and a total length is within the claimed range of 40-90% of the length of the pitch (figure 1).
Regarding claim 7, Takasugi teaches a specific embodiment with one of the circumferential grooves are provided per pitch of the land, and a total length is within the claimed range of 40-90% of the length of the pitch (figure 1).
Regarding claim 9, Takasugi teaches a lateral groove 2 is provided in the land portion with the circumferential groove (machine translation at page 1; figure 1).
Regarding claim 10, Takasugi teaches a lateral groove 2 is provided in the land portion with the circumferential groove (machine translation at page 1; figure 1).
Claims 2-3, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezu (JP2015-074347; machine translation relied upon).
Regarding claim 2, Yonezu teaches a pneumatic tire provided with an inter-main groove land 9, wherein a recess 12 (taken to be the claimed circumferential groove) which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the inter-main groove land, and the circumferential groove is provided in half a range on a ground contact end side in a width direction of the inter-main groove land (machine translation at page 2; figure 1).
Regarding claim 3, Yonezu teaches a pneumatic tire provided with a center land, wherein a recess 12 (taken to be the claimed circumferential groove) which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the center land, and the circumferential groove is provided in one-third of a range on a ground contact end side in a width direction of the center land (machine translation at page 2; figure 1).
Regarding claim 7, Yonezu teaches a specific embodiment with three of the circumferential grooves are provided per pitch of the land, and a total length is within the claimed range of 40-90% of the length of the pitch (figure 1).
Regarding claim 8, Yonezu teaches a specific embodiment with three of the circumferential grooves are provided per pitch of the land, and a total length is within the claimed range of 40-90% of the length of the pitch (figure 1).
Regarding claim 10, Yonezu teaches a lateral groove 5 is provided in the land portion with the circumferential groove (machine translation at page 2; figure 1).
Regarding claim 11, Yonezu teaches a lateral groove 6 is provided in the land portion with the circumferential groove (machine translation at page 2; figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaissaud (US Pub. No. 2019/0366773).
Regarding claim 6, Vaissaud teaches that one or more of the circumferential grooves are provided per pitch of the land, and each perforation may have a circumferential length between 1.0 and 5.0 mm, and a circumferential spacing between pitches ranging from 3.0 to 5.0 mm (paragraph [0071]), such values resulting in a total length of about 16.7% (1.0/5.0+1.0) to about 62.5% (5.0/5.0+3.0), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a total length as claimed because Vaissaud teaches an overlapping range (see paragraph [0071]). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Vaissaud teaches that one or more of the circumferential grooves are provided per pitch of the land, and each perforation may have a circumferential length between 1.0 and 5.0 mm, and a circumferential spacing between pitches ranging from 3.0 to 5.0 mm (paragraph [0073]), such values resulting in a total length of about 16.7% (1.0/5.0+1.0) to about 62.5% (5.0/5.0+3.0), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a total length as claimed because Vaissaud teaches an overlapping range (see paragraph [0073]). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 8, Vaissaud teaches that one or more of the circumferential grooves are provided per pitch of the land, and each perforation may have a circumferential length between 1.0 and 5.0 mm, and a circumferential spacing between pitches ranging from 3.0 to 5.0 mm (paragraph [0075]), such values resulting in a total length of about 16.7% (1.0/5.0+1.0) to about 62.5% (5.0/5.0+3.0), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a total length as claimed because Vaissaud teaches an overlapping range (see paragraph [0075]). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaissaud as applied to claims 4-5 above, and further in view of Yonezu (JP2015-074347; machine translation relied upon).
Regarding claim 15, Vaissaud does not specifically disclose that a length or a width of the circumferential groove is greater in the shoulder land than in the inter-main groove land. Yonezu teaches providing three different widths for the circumferential groove (machine translation at page 2; figure 1). It would have been obvious to one of ordinary skill in the art to use three different widths as taught by Yonezu in the intermittent circumferential grooves of the tire of Vaissaud in order to make the rigidity of the lands appropriate in the vicinity of the main grooves, and to prevent groove wandering (see Yonezu machine translation at page 2). Such a configuration would read on the claimed language, because a width of the shoulder land (the widest portion) would be greater than a width of the inter-main groove land (the second widest or narrowest portion).
Regarding claim 16, Vaissaud does not specifically disclose that a length or a width of the circumferential groove is great in a descending order of the shoulder land, the inter-main groove land and the center land. Yonezu teaches providing three different widths for the circumferential groove (machine translation at page 2; figure 1). It would have been obvious to one of ordinary skill in the art to use three different widths as taught by Yonezu in the intermittent circumferential grooves of the tire of Vaissaud in order to make the rigidity of the lands appropriate in the vicinity of the main grooves, and to prevent groove wandering (see Yonezu machine translation at page 2). Such a configuration would read on the claimed language, because a width of the shoulder land (the widest portion) would be greater than a width of the inter-main groove land (the second widest portion), which would be wider than the center land (narrowest portion).
Claims 3, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi (JP63-219404; machine translation attached and relied upon).
Regarding claims 3 and 5, Takasugi is not limiting with regards to the number of main grooves (see machine translation at page 1), and teaches a specific embodiment with 3 main grooves (figure 1), therefore it would have been obvious to one of ordinary skill in the art to use an embodiment with 4 main grooves because a tire with 4 main grooves is only one more than the disclosed embodiment, and is a well-known and conventional number of main grooves. For such an embodiment, Takasugi teaches a pneumatic tire provided with a center land, wherein a circumferential sipe 3 (taken to be the claimed circumferential groove), which is a narrow cut groove, which extends in a tire circumferential direction and both ends of which are closed is provided intermittently in the circumferential direction in the center land, and Takasugi teaches using a circumferential groove provided in one-third of a range on a ground contact end side in a width direction of a land portion (machine translation at page 1; figure 1).
Regarding claim 8, Takasugi teaches a specific embodiment with one of the circumferential grooves are provided per pitch of the land, and a total length is within the claimed range of 40-90% of the length of the pitch (figure 1).
Regarding claim 11, Takasugi teaches a lateral groove 2 is provided in the land portion with the circumferential groove (machine translation at page 1; figure 1).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi as applied to claims 1-3 above, and further in view of Havens (US Pat. No. 2,302,027).
Regarding claims 12-14, Takasugi does not specifically disclose using two different inclined sections in the sipe. Havens teaches providing two different inclined sections in a sipe where the first inclined section extends from a ground contact surface of the land, and a second inclined section continues from the first inclined section and further extends in the depth direction, and the first inclined section has a larger inclination angle with respect to a perpendicular direction to the ground contact surface than the second inclined section (column 2, lines 27-36; figure 2). It would have been obvious to one of ordinary skill in the art to use two different inclined sections configured as taught by Havens in the tire of Takasugi in order to have sipes which are effective throughout the life of the tire and which extend deeper and prevent damage to the land portions of the tire (see Havens at column 1, lines 35-53).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi as applied to claims 4-5 above, and further in view of Yonezu (JP2015-074347; machine translation relied upon).
Regarding claim 15, Takasugi does not specifically disclose that a length or a width of the circumferential groove is greater in the shoulder land than in the inter-main groove land. Yonezu teaches providing three different widths for the circumferential groove (machine translation at page 2; figure 1). It would have been obvious to one of ordinary skill in the art to use three different widths as taught by Yonezu in the intermittent circumferential grooves of the tire of Takasugi in order to make the rigidity of the lands appropriate in the vicinity of the main grooves, and to prevent groove wandering (see Yonezu machine translation at page 2). Such a configuration would read on the claimed language, because a width of the shoulder land (the widest portion) would be greater than a width of the inter-main groove land (the second widest or narrowest portion).
Regarding claim 16, Takasugi does not specifically disclose that a length or a width of the circumferential groove is great in a descending order of the shoulder land, the inter-main groove land and the center land. Yonezu teaches providing three different widths for the circumferential groove (machine translation at page 2; figure 1). It would have been obvious to one of ordinary skill in the art to use three different widths as taught by Yonezu in the intermittent circumferential grooves of the tire of Takasugi in order to make the rigidity of the lands appropriate in the vicinity of the main grooves, and to prevent groove wandering (see Yonezu machine translation at page 2). Such a configuration would read on the claimed language, because a width of the shoulder land (the widest portion) would be greater than a width of the inter-main groove land (the second widest portion), which would be wider than the center land (narrowest portion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 15, 2022
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749